DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to hollow carbon sphere.
Group II, claims 3-10, drawn to method of making hollow carbon sphere.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II inventions lack unity of invention because even though the inventions of these groups require the technical feature of hollow carbon sphere, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teaching of Zhao detailed in the rejection herein below.
During a telephone conversation with Applicant’s Representative, David Zelner, on March 22, 2022, a provisional election was made with traverse to prosecute the invention of group I, claims 1-2.  Affirmation of this election must be made by applicant s 3-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ZHAO et al (Nanoscale, 2014, 6, 882).
	Zhao teaches a porous carbon microsphere having multimodal porosity comprising micropores with a pore volume of up to 0.4 cm3/g, mesopores with a pore volume of 0.1 to 2 cm3/g, and macropore of about 0.7-0.8 cm3/g (Figure 5a, sample PMC-40 (black line)  which are within or overlapping the claimed range of 0.047 to 0.30 cm3/g, 0.15 to 0.49 cm3/g, and 0.07 to 0.80 cm3/g, respectively.  It has been held that the claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.  Here, claim 1 is anticipated within the overlapped ranges and would have been obvious according to the Malagari ruling.
	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, singly or combined, teach or suggest carbon sphere having all trimodal porosity with the specific pore volume contributions as required in the claim and specific surface area of 443m2/g.  The closest reference is Zhao article; however, it has much higher specific surface area (1236 m2/g).
10.  Other references are cited as art of interest.

PRIOR ART REFERENCESCN102674313A
CN 102674313 (cited in the ISR, herein after “CN’313”) – CN’313 teaches porous carbon materials comprising micro-, meso-, and macropores.  The porosity is reported in terms of percentage rather than pore volume.  However, the porosity fails to read on the claimed features because the micropores reported in CN’313 appear to be dominant in the porous carbon (30-60%) while macropores appear to be least (10-35%).  The instant claims require that either the macropores or mesopores are dominant in the porous carbon while micropores would be at the smallest (0.047 to 0.30 cm3/g).  Therefore, CN’313 fails to anticipate the claimed invention, and the overlapping range would not have been obvious for the reasons discussed above.
CN 104528720  teaches multistage pore structure comprising micropores, mesopores and macrospores (para. 0025).  However, the pore volume of mesopores is below 0.05 cm3/g and that of macropores is below 0.01 cm3/g (Figure 3(b)), which are outside the claimed range of 0.15-0.49 cm3/g and 0.07 to 0.80 cm3/g, respectively.
Hofmann (US 2019/0127226) -  Hofmann teaches a porous carbon having multimodal porosity comprising multimodal pore structure of micropores (P4), mesopores (P2) and macropores (P1) wherein the pore volume of micropores P4 is up to 0.1 cm3/g, pore volume of mesopores P2 is 0.01 to 1 cm3/g, and of macropore P1 is 0.1 to 10 cm3/g (See Hofmann, claim 15)  which are within or overlapping the claimed range of 0.047 to 0.30 cm3/g, 0.15 to 0.49 cm3/g, and 0.07 to 0.80 cm3/g.  It is further noticed that, Hofmann’s porous carbon and the claimed porous carbon share the same feature which is that the macropores constitute the largest pore volume and the micropores constitute the smallest pore volume in the upper limit of the ranges.  However, the carbon product is not a sphere as required in the instant claims.  If the raw product is made into a carbon sphere, the existing porosity cannot be preserved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

March 26, 2022